DETAILED ACTION
This application is in response to an argument and amendments made by applicant filed on July 11th, 2022. Claims 1-4 and 8-14 are currently pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 10-13 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed had possession of the claimed invention. 
The element “feature point collation circuitry” in claim 10.
The element “self-position estimating circuitry” in claim 10.
It is noted that paragraph 0157 on pages 59-60 of the specification does recite “[a] series of processes [including the ones performed by the circuitry recited in the amended claims] described above can be performed by hardware, or can be performed by software. In a case where the series of processes are performed by software, programs configuring the software are installed in a computer. Herein, examples of the computer include a computer incorporated in dedicated hardware, and a computer capable of performing various functions while being installed with various kinds of programs, for example, a general-purpose computer.”. For the limitations with “circuitry”, this is insufficient evidence “to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention” as there is no recitation of the terms “circuit” or “circuitry” throughout the original specification.
Any claim not mentioned is included based on dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8, 9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa et al. (US Pub. No 20130216098 A1), hereinafter Hasegawa, and further in view of Ramos et al. ("Recognising and Modelling Landmarks to Close Loops in Outdoor SLAM"), hereinafter Ramos, and in further view of Karlsson et al. (US Pub. No 20040167688 A1), hereinafter Karlsson.
Regarding claim 1, Hasegawa teaches an image capturer to capture at least a reference image ahead of a map generation moving body (examiner interprets that an image capturer for a moving robot would capture images of the robot's surroundings including what is ahead of the robot) (Hasegawa: Para. 0068; “The successive image acquisition unit 11 obtains successive images that are successively taken while a moving body such as a robot is moving.”); a map generation processor configured to: calculate a distance between a position of the map generation moving body when a previous reference image used for previous key frame generation is acquired and a position of the map generation moving body when the reference image is acquired (Hasegawa: Para. 0068 and 0069; "The invariant feature quantity calculation unit 14 calculates the average of matched local feature quantities among a predetermined number of successive images by the feature quantity matching unit 13 as an invariant feature quantity. The distance information acquisition unit 15 calculates distance information corresponding to each invariant feature quantity based on a position (coordinates or the like) of the robot at each point in time when the successive images are obtained. The map generation unit 16 generates a local metrical map as a hybrid map including this invariant feature quantity and the distance information." "Note that the distance information acquisition unit 15 or the map generation unit 16 includes a position information acquisition unit (not shown) that obtains the position and the posture of a robot and the position of a feature point corresponding to an invariant feature quantity (PIRF) based on information about the movement of the robot at each point in time when a series of a plurality of successive images are obtained and an observation value indicating the measurement direction of the feature point having the PIRF from the robot."), detect that detects a feature point in the reference image used for self-position estimation of a moving body (Hasegawa: Para. 0018; "A local feature quantity extraction step of extracting a local feature quantity at each feature point from the successive images obtained in the successive image acquisition step…"); estimate invariance of the feature point (Hasegawa: Para. 0018; "...an invariant feature quantity calculation step of calculating an average of matched local feature quantities among a predetermined number of successive images in the feature quantity matching step as an invariant feature quantity…"); generate… based on the feature point for the self-position estimation of the map generation moving body (Hasegawa: Para. 0018, 0065, and 0073; "...a map generation step of generating a local metrical map as a hybrid map including the invariant feature quantity and the distance information." "The PIRF is originally a feature point on an image that is extracted from the image... Further, the PIRF is a feature quantity that is not extracted from a single image, but is extracted from a plurality of a series of successive images." "To put it simply, it is a technique in which: matching of local features is performed among successive images; matched features successively obtained among a predetermined number of images are selected; and in the selected feature, the average of all the features that are matched with that feature is extracted/described as a feature quantity PIRF."), and the invariance of the feature point is an invariance score which indicates a degree in which the feature point is less likely to change against at least one of lapse of time or change of environment (Hasegawa: Para. 0082 and 0083; "The invariant feature quantity calculation unit 14 calculates the average of matched local feature quantities within the sub-place that is the same window group. A PIRF dictionary is constructed by vectors composed of these average values. Then, (n.sub.i-w+1) sub-place PIRF dictionaries (D.sub.j.sup.i, j.ltoreq.n.sub.i-w+1) extracted from all of the (n.sub.i-w+1) sub-places are registered in a PIRF dictionary (D.sup.i). The average of matched local feature quantities which constitute this PIRF dictionary is the PIRF." "Since the PIRF that is extracted in the above-described manner is extracted as the matched feature point between all the neighboring images among the SIFT feature points extracted from each image, it is possible to remove the feature points of parts that have a large visual change"), and the map generation processor further totalizes the invariance score indicating the invariance of the feature point for each reference image for estimating invariance of the reference image (Hasegawa: Para. 0073, 0079, and 0082; "To put it simply, it is a technique in which: matching of local features is performed among successive images; matched features successively obtained among a predetermined number of images are selected; and in the selected feature, the average of all the features that are matched with that feature is extracted/described as a feature quantity PIRF." "Next, a successive feature quantity select unit (not shown) selects successive feature quantities. Firstly, it is determined how many m.sub.q.sup.i.fwdarw. are used to obtain successive feature quantities. This number of m.sub.q.sup.i.fwdarw. is also called "window size w" in this specification. Further, a set of m.sub.q.sup.i.fwdarw. included in this window size w is called "sub-place”.” “The invariant feature quantity calculation unit 14 calculates the average of matched local feature quantities within the sub-place that is the same window group. A PIRF dictionary is constructed by vectors composed of these average values. Then, (n.sub.i-w+1) sub-place PIRF dictionaries (D.sub.j.sup.i, j.ltoreq.n.sub.i-w+1) extracted from all of the (n.sub.i-w+1) sub-places are registered in a PIRF dictionary (D.sup.i). The average of matched local feature quantities which constitute this PIRF dictionary is the PIRF."), determines that a reference image of which the totalized invariance score is higher than a threshold is used for generating the key frame (Hasegawa: Para. 0073; "To put it simply, it is a technique in which: matching of local features is performed among successive images; matched features successively obtained among a predetermined number of images are selected; and in the selected feature, the average of all the features that are matched with that feature is extracted/described as a feature quantity PIRF."), and determines that a reference image of which the totalized invariance score is lower than a threshold is not used for generating the key frame (Hasegawa: Para. 0083; "Since the PIRF that is extracted in the above-described manner is extracted as the matched feature point between all the neighboring images among the SIFT feature points extracted from each image, it is possible to remove the feature points of parts that have a large visual change.").
Hasegawa is silent to the map generation processor is configured to determine that the distance is more than or equal to a predetermined threshold, perform a recognition process of an object in the reference image, generate and register a key frame based on the feature point for the self-position estimation of the map generation moving body, and wherein the map generation processor estimates the invariance of the feature point based on a kind of the object to which the feature point belongs.
In a similar field, Ramos teaches a map generation processor configured to perform a recognition process of an object in the reference image (Ramos: Para. 2; "The system is trained to recognise common static outdoor landmarks, such as trees, which directly eliminates the problem of operating in dynamic environments."), and wherein the map generation processor estimates the invariance of the feature point based on a kind of the object to which the feature point belongs (Ramos: Section 1; "Data association is performed using both pose estimation of the landmarks from SLAM and their appearance information.") for the benefit of improving navigation based on object recognition in previously visited locations.
Hasegawa in view of Ramos are silent to the map generation processor is configured to determine that the distance is more than or equal to a predetermined threshold as well as generate and register a key frame based on the feature point for the self-position estimation of the map generation moving body.
In a similar field, Karlsson teaches a map generation processor configured to determine that the distance is more than or equal to a predetermined threshold (Karlsson: Para. 0130; "In one embodiment, the robot is determined to be located relatively far away when the SLAM prediction prior to incorporation of the new visual measurement into an estimate falls outside a 95% confidence ellipse. In one embodiment, the 95% confidence ellipse has (i) the visual measurement estimate of robot pose as its mean, and (ii) C.sub.sensor as its covariance matrix. In another embodiment, the robot can be determined to be located relatively far away when the difference between the pose estimated by SLAM and the pose estimated by the visual measurement exceed a predetermined threshold. "), and generate and register a key frame based on the feature point for the self-position estimation of the moving body (examiner interprets that a key frame of a location with an unchanging landmark is the same as an image used as a reference frame for the same) (Karlsson: Para. 0089 and 0136; "In one embodiment, where the robot 502 moves as the images are taken for the perspective views for the computation of the displacements r.sub.1, r.sub.2, and r.sub.3, the displacements from the robot 502 to the features are referenced to the first image in a three-image set. However, it will be appreciated that any identifiable reference frame can be used as the reference. For example, the other images in the image set can also be used as the reference, so long as the image used as the reference is consistently selected." "In one embodiment, the VSLAM system m discontinues adding new landmarks to the database at least partly in response to a landmark creation decay rate, i.e., a determination that over a period of time, fewer and fewer new landmarks are being identified... For example, in a relatively static environment under relatively constant lighting conditions, the rate at which landmarks are created will typically be highest in the beginning before many landmarks have been created. After the area has been partially mapped by the creation of landmarks, i.e., the addition of landmarks to the database, the visual front end less frequently attempts to create landmarks.") for the benefit of for the benefit of improving navigation based on object recognition in previously visited locations.
It would have been obvious to one ordinarily skilled in the art before the filling of the application to modify the object recognition process from Hasegawa with the object recognition system, as taught by Ramos, and to modify the map generation processor from Hasegawa to include a generated and registered reference image as well as add a step for determining if the moving body has moved a sufficient distance, as taught by Karlsson, for the benefit of for the benefit of improving navigation based on object recognition in previously visited locations.
Regarding claim 2, Hasegawa, Ramos, and Karlsson remain applied as in claim 1 and Hasegawa goes on to further teach [t]he information processing apparatus according to claim 1, wherein the map generation processor extracts the reference image used for the key frame based on invariance of the reference image based on the invariance of the feature point (Hasegawa: Para. 0065 and 0073; "The PIRF is originally a feature point on an image that is extracted from the image... Further, the PIRF is a feature quantity that is not extracted from a single image, but is extracted from a plurality of a series of successive images." "To put it simply, it is a technique in which: matching of local features is performed among successive images; matched features successively obtained among a predetermined number of images are selected; and in the selected feature, the average of all the features that are matched with that feature is extracted/described as a feature quantity PIRF.").
Regarding claim 3, Hasegawa, Ramos, and Karlsson remain applied as in claim 2 and Hasegawa goes on to further teach [t]he information processing apparatus according to claim 2, wherein the map generation processor extracts the reference image used for the key frame based on an invariance score that is obtained by totalizing an invariance score indicating the invariance of the feature point for each reference image and indicates the invariance of the reference image (Hasegawa: Para. 0065 and 0110; "The PIRF is originally a feature point on an image that is extracted from the image... Further, the PIRF is a feature quantity that is not extracted from a single image, but is extracted from a plurality of a series of successive images." "When the current place was visited once in the past, a local metrical map must have been already constructed. A PIRF in that position has been stored in the local metrical map. The robot apparatus calculates a PIRF at each timing (node) when successive images are captured, and determines whether or not the calculated PIRF matches any stored PIRF of each node. For example, when 90% or more of feature quantities match, it can be determined that the position was visited in the past.").
Regarding claim 4, Hasegawa, Ramos, and Karlsson remain applied as in claim 1 and Hasegawa goes on to further teach [t]he information processing apparatus according to claim 1, wherein the map generation processor extracts the feature point used for the key frame based on the invariance of the feature point (Hasegawa: Para. 0065 and 0073; "The PIRF is originally a feature point on an image that is extracted from the image... Further, the PIRF is a feature quantity that is not extracted from a single image, but is extracted from a plurality of a series of successive images." "To put it simply, it is a technique in which: matching of local features is performed among successive images; matched features successively obtained among a predetermined number of images are selected; and in the selected feature, the average of all the features that are matched with that feature is extracted/described as a feature quantity PIRF.").
Regarding claim 14, Hasegawa, Ramos, and Karlsson remain applied as in claim 1 and Hasegawa goes on to further teach [t]he information processing apparatus according to claim 1, wherein the key frame includes data indicating a position in an image coordinate system and a feature amount of each feature point detected in the reference image and a position and posture of the map generation vehicle in a world coordinate system when the reference image is captured (Hasegawa: Para. 0068 and 0086; "The distance information acquisition unit 15 calculates distance information corresponding to each invariant feature quantity based on a position (coordinates or the like) of the robot at each point in time when the successive images are obtained. The map generation unit 16 generates a local metrical map as a hybrid map including this invariant feature quantity and the distance information." "A PIRF is calculated from a SIFT of successive images at each point in time. Further, a 3D-PIRF is calculated from the position (coordinates) and the posture (angle) of a moving body such as a robot at each point in time, odometry, and observation values of the feature points observed from moving body at each point in time (angle of feature point with respect to moving body).").

Regarding claim 8, Hasegawa teaches [a]n information processing method comprising: capturing at least a reference image ahead of a map generation moving body (examiner interprets that an image capturer for a moving robot would capture images of the robot's surroundings including what is ahead of the robot) (Hasegawa: Para. 0068; “The successive image acquisition unit 11 obtains successive images that are successively taken while a moving body such as a robot is moving.”); calculating a distance between a position of the map generation moving body when a previous reference image used for previous key frame generation is acquired and a position of the map generation moving body when the reference image is acquired (Hasegawa: Para. 0068 and 0069; "The invariant feature quantity calculation unit 14 calculates the average of matched local feature quantities among a predetermined number of successive images by the feature quantity matching unit 13 as an invariant feature quantity. The distance information acquisition unit 15 calculates distance information corresponding to each invariant feature quantity based on a position (coordinates or the like) of the robot at each point in time when the successive images are obtained. The map generation unit 16 generates a local metrical map as a hybrid map including this invariant feature quantity and the distance information." "Note that the distance information acquisition unit 15 or the map generation unit 16 includes a position information acquisition unit (not shown) that obtains the position and the posture of a robot and the position of a feature point corresponding to an invariant feature quantity (PIRF) based on information about the movement of the robot at each point in time when a series of a plurality of successive images are obtained and an observation value indicating the measurement direction of the feature point having the PIRF from the robot."); detecting a feature point in the reference image used for self-position estimation of the map generation moving body (Hasegawa: Para. 0018; "A local feature quantity extraction step of extracting a local feature quantity at each feature point from the successive images obtained in the successive image acquisition step…"); estimating invariance of the feature point (Hasegawa: Para. 0018; "...an invariant feature quantity calculation step of calculating an average of matched local feature quantities among a predetermined number of successive images in the feature quantity matching step as an invariant feature quantity…"); and generating and registering a key frame based on the feature point and the invariance of the feature point (Hasegawa: Para. 0065 and 0073; "The PIRF is originally a feature point on an image that is extracted from the image... Further, the PIRF is a feature quantity that is not extracted from a single image, but is extracted from a plurality of a series of successive images." "To put it simply, it is a technique in which: matching of local features is performed among successive images; matched features successively obtained among a predetermined number of images are selected; and in the selected feature, the average of all the features that are matched with that feature is extracted/described as a feature quantity PIRF."), the invariance of the feature point is an invariance score which indicates a degree in which the feature point is less likely to change against at least one of lapse of time or change of environment (Hasegawa: Para. 0082 and 0083; "The invariant feature quantity calculation unit 14 calculates the average of matched local feature quantities within the sub-place that is the same window group. A PIRF dictionary is constructed by vectors composed of these average values. Then, (n.sub.i-w+1) sub-place PIRF dictionaries (D.sub.j.sup.i, j.ltoreq.n.sub.i-w+1) extracted from all of the (n.sub.i-w+1) sub-places are registered in a PIRF dictionary (D.sup.i). The average of matched local feature quantities which constitute this PIRF dictionary is the PIRF." "Since the PIRF that is extracted in the above-described manner is extracted as the matched feature point between all the neighboring images among the SIFT feature points extracted from each image, it is possible to remove the feature points of parts that have a large visual change"), and the method further comprises totalizing the invariance score indicating the invariance of the feature point for each reference image for estimating invariance of the reference image (Hasegawa: Para. 0073, 0079, and 0082; "To put it simply, it is a technique in which: matching of local features is performed among successive images; matched features successively obtained among a predetermined number of images are selected; and in the selected feature, the average of all the features that are matched with that feature is extracted/described as a feature quantity PIRF." "Next, a successive feature quantity select unit (not shown) selects successive feature quantities. Firstly, it is determined how many m.sub.q.sup.i.fwdarw. are used to obtain successive feature quantities. This number of m.sub.q.sup.i.fwdarw. is also called "window size w" in this specification. Further, a set of m.sub.q.sup.i.fwdarw. included in this window size w is called "sub-place".” "The invariant feature quantity calculation unit 14 calculates the average of matched local feature quantities within the sub-place that is the same window group. A PIRF dictionary is constructed by vectors composed of these average values. Then, (n.sub.i-w+1) sub-place PIRF dictionaries (D.sub.j.sup.i, j.ltoreq.n.sub.i-w+1) extracted from all of the (n.sub.i-w+1) sub-places are registered in a PIRF dictionary (D.sup.i). The average of matched local feature quantities which constitute this PIRF dictionary is the PIRF."), wherein a reference image of which the totalized invariance score is higher than a threshold is used for generating the key frame (Hasegawa: Para. 0073; "To put it simply, it is a technique in which: matching of local features is performed among successive images; matched features successively obtained among a predetermined number of images are selected; and in the selected feature, the average of all the features that are matched with that feature is extracted/described as a feature quantity PIRF."), and a reference image of which the totalized invariance score is lower than a threshold is not used for generating the key frame (Hasegawa: Para. 0083; "Since the PIRF that is extracted in the above-described manner is extracted as the matched feature point between all the neighboring images among the SIFT feature points extracted from each image, it is possible to remove the feature points of parts that have a large visual change.").
Hasegawa is silent to determining that the distance is more than or equal to a predetermined threshold; performing a recognition process of an object in the reference image, and the invariance of the feature point is estimated based on a kind of the object to which the feature point belongs.
In a similar field, Ramos teaches performing a recognition process of an object in the reference image (Ramos: Section 2; "The system is trained to recognise common static outdoor landmarks, such as trees, which directly eliminates the problem of operating in dynamic environments."); and wherein the invariance of the feature point is estimated based on a kind of the object to which the feature point belongs (Ramos: Section 1; "Data association is performed using both pose estimation of the landmarks from SLAM and their appearance information.") for the benefit of for the benefit of improving navigation based on object recognition in previously visited locations.
Hasegawa in view of Ramos are silent to determining that the distance is more than or equal to a predetermined threshold.
In a similar field, Karlsson teaches determining that the distance is more than or equal to a predetermined threshold (Karlsson: Para. 0130; "In one embodiment, the robot is determined to be located relatively far away when the SLAM prediction prior to incorporation of the new visual measurement into an estimate falls outside a 95% confidence ellipse. In one embodiment, the 95% confidence ellipse has (i) the visual measurement estimate of robot pose as its mean, and (ii) C.sub.sensor as its covariance matrix. In another embodiment, the robot can be determined to be located relatively far away when the difference between the pose estimated by SLAM and the pose estimated by the visual measurement exceed a predetermined threshold. ") for the benefit of for the benefit of improving navigation based on object recognition in previously visited locations.
It would have been obvious to one ordinarily skilled in the art before the filling of the application to modify the object recognition process from Hasegawa with the object recognition system, as taught by Ramos, and to modify the information processing method from Hasegawa to include a step for determining if the moving body has moved a sufficient distance, as taught by Karlsson, for the benefit of for the benefit of improving navigation based on object recognition in previously visited locations.

Regarding claim 9, Hasegawa teaches [a] non-transitory computer readable memory device that includes instructions that when executed by a processor cause the processor to perform a method, the method comprising: capturing at least a reference image ahead of a map generation moving body (examiner interprets that an image capturer for a moving robot would capture images of the robot's surroundings including what is ahead of the robot) (Hasegawa: Para. 0068; “The successive image acquisition unit 11 obtains successive images that are successively taken while a moving body such as a robot is moving.”); calculating a distance between a position of the map generation moving body when a previous reference image used for previous key frame generation is acquired and a position of the map generation moving body when the reference image is acquired (Hasegawa: Para. 0068 and 0069; "The invariant feature quantity calculation unit 14 calculates the average of matched local feature quantities among a predetermined number of successive images by the feature quantity matching unit 13 as an invariant feature quantity. The distance information acquisition unit 15 calculates distance information corresponding to each invariant feature quantity based on a position (coordinates or the like) of the robot at each point in time when the successive images are obtained. The map generation unit 16 generates a local metrical map as a hybrid map including this invariant feature quantity and the distance information." "Note that the distance information acquisition unit 15 or the map generation unit 16 includes a position information acquisition unit (not shown) that obtains the position and the posture of a robot and the position of a feature point corresponding to an invariant feature quantity (PIRF) based on information about the movement of the robot at each point in time when a series of a plurality of successive images are obtained and an observation value indicating the measurement direction of the feature point having the PIRF from the robot."); detecting a feature point in the reference image used for self-position estimation of the map generation moving body (Hasegawa: Para. 0018; "A local feature quantity extraction step of extracting a local feature quantity at each feature point from the successive images obtained in the successive image acquisition step…"); estimating invariance of the feature point (Hasegawa: Para. 0018; "...an invariant feature quantity calculation step of calculating an average of matched local feature quantities among a predetermined number of successive images in the feature quantity matching step as an invariant feature quantity…"); and generating and registering a key frame based on the feature point and the invariance of the feature point (Hasegawa: Para. 0065 and 0073; "The PIRF is originally a feature point on an image that is extracted from the image... Further, the PIRF is a feature quantity that is not extracted from a single image, but is extracted from a plurality of a series of successive images." "To put it simply, it is a technique in which: matching of local features is performed among successive images; matched features successively obtained among a predetermined number of images are selected; and in the selected feature, the average of all the features that are matched with that feature is extracted/described as a feature quantity PIRF."), the invariance of the feature point is an invariance score which indicates a degree in which the feature point is less likely to change against at least one of lapse of time or change of environment (Hasegawa: Para. 0082 and 0083; "The invariant feature quantity calculation unit 14 calculates the average of matched local feature quantities within the sub-place that is the same window group. A PIRF dictionary is constructed by vectors composed of these average values. Then, (n.sub.i-w+1) sub-place PIRF dictionaries (D.sub.j.sup.i, j.ltoreq.n.sub.i-w+1) extracted from all of the (n.sub.i-w+1) sub-places are registered in a PIRF dictionary (D.sup.i). The average of matched local feature quantities which constitute this PIRF dictionary is the PIRF." "Since the PIRF that is extracted in the above-described manner is extracted as the matched feature point between all the neighboring images among the SIFT feature points extracted from each image, it is possible to remove the feature points of parts that have a large visual change"), and the method further comprises totalizing invariance score indicating the invariance of the feature point for each reference image for estimating invariance of the reference image (Hasegawa: Para. 0073, 0079, and 0082; "To put it simply, it is a technique in which: matching of local features is performed among successive images; matched features successively obtained among a predetermined number of images are selected; and in the selected feature, the average of all the features that are matched with that feature is extracted/described as a feature quantity PIRF." "Next, a successive feature quantity select unit (not shown) selects successive feature quantities. Firstly, it is determined how many m.sub.q.sup.i.fwdarw. are used to obtain successive feature quantities. This number of m.sub.q.sup.i.fwdarw. is also called "window size w" in this specification. Further, a set of m.sub.q.sup.i.fwdarw. included in this window size w is called "sub-place"." "The invariant feature quantity calculation unit 14 calculates the average of matched local feature quantities within the sub-place that is the same window group. A PIRF dictionary is constructed by vectors composed of these average values. Then, (n.sub.i-w+1) sub-place PIRF dictionaries (D.sub.j.sup.i, j.ltoreq.n.sub.i-w+1) extracted from all of the (n.sub.i-w+1) sub-places are registered in a PIRF dictionary (D.sup.i). The average of matched local feature quantities which constitute this PIRF dictionary is the PIRF."), wherein a reference image of which the totalized invariance score is higher than a threshold is used for generating the key frame (Hasegawa: Para. 0073; "To put it simply, it is a technique in which: matching of local features is performed among successive images; matched features successively obtained among a predetermined number of images are selected; and in the selected feature, the average of all the features that are matched with that feature is extracted/described as a feature quantity PIRF."), and a reference image of which totalized the invariance score is lower than a threshold is not used for generating the key frame (Hasegawa: Para. 0083; "Since the PIRF that is extracted in the above-described manner is extracted as the matched feature point between all the neighboring images among the SIFT feature points extracted from each image, it is possible to remove the feature points of parts that have a large visual change.").
Hasegawa is silent to determining that the distance is more than or equal to a predetermined threshold; performing a recognition process of an object in the reference image, and the invariance of the feature point is estimated based on a kind of the object to which the feature point belongs.
In a similar field, Ramos teaches performing a recognition process of an object in the reference image (Ramos: Section 2; "The system is trained to recognise common static outdoor landmarks, such as trees, which directly eliminates the problem of operating in dynamic environments."); and wherein the invariance of the feature point is estimated based on a kind of the object to which the feature point belongs (Ramos: Section 1; "Data association is performed using both pose estimation of the landmarks from SLAM and their appearance information.") for the benefit of for the benefit of improving navigation based on object recognition in previously visited locations.
Hasegawa in view of Ramos are silent to determining that the distance is more than or equal to a predetermined threshold.
In a similar field, Karlsson teaches determining that the distance is more than or equal to a predetermined threshold (Karlsson: Para. 0130; "In one embodiment, the robot is determined to be located relatively far away when the SLAM prediction prior to incorporation of the new visual measurement into an estimate falls outside a 95% confidence ellipse. In one embodiment, the 95% confidence ellipse has (i) the visual measurement estimate of robot pose as its mean, and (ii) C.sub.sensor as its covariance matrix. In another embodiment, the robot can be determined to be located relatively far away when the difference between the pose estimated by SLAM and the pose estimated by the visual measurement exceed a predetermined threshold. ") for the benefit of for the benefit of improving navigation based on object recognition in previously visited locations.
It would have been obvious to one ordinarily skilled in the art before the filling of the application to modify the object recognition process from Hasegawa with the object recognition system, as taught by Ramos, and to modify the information processing method from Hasegawa to include a step for determining if the moving body has moved a sufficient distance, as taught by Karlsson, for the benefit of for the benefit of improving navigation based on object recognition in previously visited locations.

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa, and further in view of Ramos.
Regarding claim 10, Hasegawa teaches [a] moving body comprising: an image capturer that captures an observed image ahead of a moving body (examiner interprets that an image capturer for a moving robot would capture images of the robot's surroundings including what is ahead of the robot) (Hasegawa: Para. 0068; “The successive image acquisition unit 11 obtains successive images that are successively taken while a moving body such as a robot is moving.”); a feature point detector that detects a feature point in an observed image (Hasegawa: Para. 0017-0018; "...A map generation method according to the present invention includes: a successive image acquisition step of obtaining successive images that are successively taken while a moving body is moving; a local feature quantity extraction step of extracting a local feature quantity at each feature point from the successive images obtained in the successive image acquisition step…"); a feature point collation circuitry  that performs collation between a feature point in a key frame generated based on the feature point and invariance of the feature point and the feature point in the observed image (Hasegawa: Para. 0065, 0073, and 0135; "The PIRF is originally a feature point on an image that is extracted from the image... Further, the PIRF is a feature quantity that is not extracted from a single image, but is extracted from a plurality of a series of successive images." "To put it simply, it is a technique in which: matching of local features is performed among successive images; matched features successively obtained among a predetermined number of images are selected; and in the selected feature, the average of all the features that are matched with that feature is extracted/described as a feature quantity PIRF." "The control unit 51 includes a CPU (Central Processing Unit), a ROM (Read Only Memory), a RAM (Random Access Memory), an interface for radio communication, and the like, and controls various operations of the robot 50.Further, this control unit 51 includes a map generation module 41 that generates a hybrid map, for example, by analyzing video images obtained by the camera 61 according to a control program stored in the ROM..."); and a self-position estimating circuitry that performs self-position estimation to determine a position and posture of the moving body in a world coordinate system based on a collation result between the feature point in the key frame and the feature point in the observed image (Hasegawa: Para. 0086 and 0135; "A PIRF is calculated from a SIFT of successive images at each point in time. Further, a 3D-PIRF is calculated from the position (coordinates) and the posture (angle) of a moving body such as a robot at each point in time, odometry, and observation values of the feature points observed from moving body at each point in time (angle of feature point with respect to moving body)." "The control unit 51 includes a CPU (Central Processing Unit), a ROM (Read Only Memory), a RAM (Random Access Memory), an interface for radio communication, and the like, and controls various operations of the robot 50. Further, this control unit 51 includes a map generation module 41 that generates a hybrid map, for example, by analyzing video images obtained by the camera 61 according to a control program stored in the ROM, a route planning module 42 that performs route planning based on the generated hybrid map, a navigation module 43 that performs navigation according to the route plan when a start point and an end point are provided..."), the invariance of the feature point is an invariance score which indicates a degree in which the feature point is less likely to change against at least one of lapse of time or change of environment (Hasegawa: Para. 0082 and 0083; "The invariant feature quantity calculation unit 14 calculates the average of matched local feature quantities within the sub-place that is the same window group. A PIRF dictionary is constructed by vectors composed of these average values. Then, (n.sub.i-w+1) sub-place PIRF dictionaries (D.sub.j.sup.i, j.ltoreq.n.sub.i-w+1) extracted from all of the (n.sub.i-w+1) sub-places are registered in a PIRF dictionary (D.sup.i). The average of matched local feature quantities which constitute this PIRF dictionary is the PIRF." "Since the PIRF that is extracted in the above-described manner is extracted as the matched feature point between all the neighboring images among the SIFT feature points extracted from each image, it is possible to remove the feature points of parts that have a large visual change"), and the key frame is generated based on totalizing the invariance score indicating the invariance of the feature point for each reference image for estimating invariance of the reference image (Hasegawa: Para. 0065 and 0073; "The PIRF is originally a feature point on an image that is extracted from the image... Further, the PIRF is a feature quantity that is not extracted from a single image, but is extracted from a plurality of a series of successive images." "To put it simply, it is a technique in which: matching of local features is performed among successive images; matched features successively obtained among a predetermined number of images are selected; and in the selected feature, the average of all the features that are matched with that feature is extracted/described as a feature quantity PIRF."), wherein a reference image of which the totalized invariance score is higher than a threshold is used for generating the key frame (Hasegawa: Para. 0073; "To put it simply, it is a technique in which: matching of local features is performed among successive images; matched features successively obtained among a predetermined number of images are selected; and in the selected feature, the average of all the features that are matched with that feature is extracted/described as a feature quantity PIRF."), and a reference image of which the totalized invariance score is lower than a threshold is not used for generating the key frame (Hasegawa: Para. 0083; "Since the PIRF that is extracted in the above-described manner is extracted as the matched feature point between all the neighboring images among the SIFT feature points extracted from each image, it is possible to remove the feature points of parts that have a large visual change.").
Hasegawa is silent to the invariance of the feature point is estimated based on a kind of the object to which the feature point belongs.
In a similar field, Ramos teaches wherein the invariance of the feature point is estimated based on a kind of the object to which the feature point belongs (Ramos: Section 1; "Data association is performed using both pose estimation of the landmarks from SLAM and their appearance information.") for the benefit of incorporating object recognition in the invariance detection of a feature point.
It would have been obvious to one ordinarily skilled in the art before the filling of the application to modify invariance detection from Hasegawa with the object recognition software, as taught by Ramos, for the benefit of incorporating object recognition in the invariance detection of a feature point.
Regarding claim 11, Hasegawa and Ramos remain applied as in claim 10 and Hasegawa goes on to further teach [t]he moving body according to claim 10, wherein the feature point collation circuitry performs the collation between the feature point in the key frame and the feature point in the observed image while weighting based on invariance of the feature point in the key frame (Hasegawa: Para. 0073, 0079, and 0082; "To put it simply, it is a technique in which: matching of local features is performed among successive images; matched features successively obtained among a predetermined number of images are selected; and in the selected feature, the average of all the features that are matched with that feature is extracted/described as a feature quantity PIRF." "Next, a successive feature quantity select unit (not shown) selects successive feature quantities. Firstly, it is determined how many m.sub.q.sup.i.fwdarw. are used to obtain successive feature quantities. This number of m.sub.q.sup.i.fwdarw. is also called "window size w" in this specification. Further, a set of m.sub.q.sup.i.fwdarw. included in this window size w is called "sub-place"." "The invariant feature quantity calculation unit 14 calculates the average of matched local feature quantities within the sub-place that is the same window group. A PIRF dictionary is constructed by vectors composed of these average values. Then, (n.sub.i-w+1) sub-place PIRF dictionaries (D.sub.j.sup.i, j.ltoreq.n.sub.i-w+1) extracted from all of the (n.sub.i-w+1) sub-places are registered in a PIRF dictionary (D.sup.i). The average of matched local feature quantities which constitute this PIRF dictionary is the PIRF.").
Regarding claim 12, Hasegawa and Ramos remain applied as in claim 10 and Hasegawa goes on to further teach [t]he moving body according to claim 10, wherein the feature point collation circuitry performs the collation between a feature point whose invariance is more than or equal to a predetermined threshold among a plurality of the feature points in the key frame and the feature point in the observed image (Hasegawa: Para. 0073, 0079, and 0082; "To put it simply, it is a technique in which: matching of local features is performed among successive images; matched features successively obtained among a predetermined number of images are selected; and in the selected feature, the average of all the features that are matched with that feature is extracted/described as a feature quantity PIRF." "Next, a successive feature quantity select unit (not shown) selects successive feature quantities. Firstly, it is determined how many m.sub.q.sup.i.fwdarw. are used to obtain successive feature quantities. This number of m.sub.q.sup.i.fwdarw. is also called "window size w" in this specification. Further, a set of m.sub.q.sup.i.fwdarw. included in this window size w is called "sub-place"." "The invariant feature quantity calculation unit 14 calculates the average of matched local feature quantities within the sub-place that is the same window group. A PIRF dictionary is constructed by vectors composed of these average values. Then, (n.sub.i-w+1) sub-place PIRF dictionaries (D.sub.j.sup.i, j.ltoreq.n.sub.i-w+1) extracted from all of the (n.sub.i-w+1) sub-places are registered in a PIRF dictionary (D.sup.i). The average of matched local feature quantities which constitute this PIRF dictionary is the PIRF.").
Regarding claim 13, Hasegawa and Ramos remain applied as in claim 10 and Hasegawa goes on to further teach [t]he moving body according to claim 10, wherein the invariance of the feature point indicates a degree in which the feature point is less likely to change against at least one of lapse of time or change of environment (Hasegawa: Para. 0083; "Since the PIRF that is extracted in the above-described manner is extracted as the matched feature point between all the neighboring images among the SIFT feature points extracted from each image, it is possible to remove the feature points of parts that have a large visual change").

Response to Arguments
Applicant's arguments filed July 11th, 2022 have been fully considered but they are not persuasive.
Applicant’s contention (see page 11 line 13 through page 13 line 2, filed July 11th, 2022) with respect to the rejection of claim 1 under 103 has been fully considered and is not persuasive.
Applicant has contended that “Hasegawa fails to disclose, teach, or suggest the step of determining whether vehicle sufficiently moved from previous registered position of key frame before generating a new key frame. Furthermore, as the Office Acknowledges, Hasegawa is silent on an object recognition processor that performs a recognition process of an object in the reference image, let alone estimating invariance of the feature point based on a kind of the object to which the feature point belongs, totalizing the invariance score, and select the reference image based on the totalized invariance score, as recited in amended claim 1 of the present application”, “Ramos fails to disclose, teach, or suggest an invariance score which indicates a degree in which the feature point is less likely to change against at least one of lapse of time or change of environment, let alone totalizing the invariance score, and select the reference image based on the totalized invariance score, as recited in amended claim 1 of the present application”, and that “Karlsson does not cure the deficiencies of Hasegawa in view of Ramos”. The examiner respectfully disagrees as, stated above in the 103 rejection in this document for claim 1, Hasegawa in view of Ramos and Karlsson does teach “determine that the distance is more than or equal to a predetermined threshold” which can be seen as taught in para 0130 of Karlsson and the “invariance score which indicates a degree in which the feature point is less likely to change against at least one of lapse of time or change of environment” is taught in para 0082 and 0083 of Hasegawa in the PIRF which is an invariant feature quantity, as explained in the 103 section above. Therefore, the previous 103 rejection for claim 1 and dependent claims 2-4 is upheld though it is rendered moot due to the amendments made by applicant.
Applicant’s contention (see page 12 lines 6-21, filed July 11th, 2022) with respect to the rejection of claim 10 under 103 has been fully considered and is not persuasive.
Applicant has contended “neither Hasegawa nor Ramos discloses, teaches, or suggests an invariance score which indicates a degree in which the feature point is less likely to change against at least one of lapse of time or change of environment, let alone totalizing the invariance score, and select the reference image based on the totalized invariance score, as recited in amended claim 10 of the present application”. The examiner respectfully disagrees as, stated above in the 103 rejection in this document for claim 10, Hasegawa in view of Ramos does teach “an invariance score which indicates a degree in which the feature point is less likely to change against at least one of lapse of time or change of environment” which can be seen as taught in para 0082 and 0083 of Hasegawa in the PIRF which is an invariant feature quantity, as explained in the 103 section above. Therefore, the previous 103 rejection for the original claim 10 and dependent claims 11-13 is upheld though it is rendered moot due to the amendments made by applicant.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron K McCullers whose telephone number is (571)272-3523. The examiner can normally be reached Monday - Friday, Roughly 7:30 AM - 5:30 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.K.M./Examiner, Art Unit 3663                                                                                                                                                                                                        
/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663